
	
		III
		110th CONGRESS
		1st Session
		S. RES. 271
		IN THE SENATE OF THE UNITED STATES
		
			July 13, 2007
			Mr. Reid (for himself,
			 Mr. McConnell, Mrs. Hutchison, Mr.
			 Cornyn, Mr. Akaka,
			 Mr. Alexander, Mr. Allard, Mr.
			 Barrasso, Mr. Baucus,
			 Mr. Bayh, Mr.
			 Bennett, Mr. Biden,
			 Mr. Bingaman, Mr. Bond, Mrs.
			 Boxer, Mr. Brown,
			 Mr. Brownback, Mr. Bunning, Mr.
			 Burr, Mr. Byrd,
			 Ms. Cantwell, Mr. Cardin, Mr.
			 Carper, Mr. Casey,
			 Mr. Chambliss, Mrs. Clinton, Mr.
			 Coburn, Mr. Cochran,
			 Mr. Coleman, Ms. Collins, Mr.
			 Conrad, Mr. Corker,
			 Mr. Craig, Mr.
			 Crapo, Mr. DeMint,
			 Mr. Dodd, Mrs.
			 Dole, Mr. Domenici,
			 Mr. Dorgan, Mr.
			 Durbin, Mr. Ensign,
			 Mr. Enzi, Mr.
			 Feingold, Mrs. Feinstein,
			 Mr. Graham, Mr.
			 Grassley, Mr. Gregg,
			 Mr. Hagel, Mr.
			 Harkin, Mr. Hatch,
			 Mr. Inhofe, Mr.
			 Inouye, Mr. Isakson,
			 Mr. Johnson, Mr. Kennedy, Mr.
			 Kerry, Ms. Klobuchar,
			 Mr. Kohl, Mr.
			 Kyl, Ms. Landrieu,
			 Mr. Lautenberg, Mr. Leahy, Mr.
			 Levin, Mr. Lieberman,
			 Mrs. Lincoln, Mr. Lott, Mr.
			 Lugar, Mr. Martinez,
			 Mr. McCain, Mrs. McCaskill, Mr.
			 Menendez, Ms. Mikulski,
			 Ms. Murkowski, Mrs. Murray, Mr. Nelson of
			 Florida, Mr. Nelson of
			 Nebraska, Mr. Obama,
			 Mr. Pryor, Mr.
			 Reed, Mr. Roberts,
			 Mr. Rockefeller,
			 Mr. Salazar, Mr. Sanders, Mr.
			 Schumer, Mr. Sessions,
			 Mr. Shelby, Mr.
			 Smith, Ms. Snowe,
			 Mr. Specter, Ms. Stabenow, Mr.
			 Stevens, Mr. Sununu,
			 Mr. Tester, Mr.
			 Thune, Mr. Vitter,
			 Mr. Voinovich, Mr. Warner, Mr.
			 Webb, Mr. Whitehouse, and
			 Mr. Wyden) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring Lady Bird
		  Johnson.
	
	
		Whereas Americans throughout the nation are mourning the
			 passing of Claudia Taylor (Lady Bird) Johnson, who served as First Lady with
			 honor and grace during the Administration of her husband, President Lyndon
			 Baines Johnson;
		Whereas Mrs. Johnson was born near Karnack, Texas and
			 received the nickname Lady Bird as a young child;
		Whereas Lady Bird Johnson was known as an excellent
			 student and graduated from the University of Texas;
		Whereas Lady Bird Johnson met Lyndon Johnson in 1934 and
			 the 2 were married later that year;
		Whereas Lady Bird Johnson was a successful businesswoman
			 who helped build a small radio station into a multimillion-dollar radio and
			 television enterprise;
		Whereas throughout her husband’s political career in
			 Congress and the White House, Lady Bird Johnson played an important supportive
			 role as a partner and confidante;
		Whereas as wife of the Vice President, Lady Bird Johnson
			 visited 33 foreign countries as an ambassador of goodwill;
		Whereas, as First Lady, Lady Bird Johnson earned
			 widespread respect and affection not only for the tone of dignity with which
			 she represented her husband and the Nation, but for her active involvement in
			 efforts to serve the public, such as her work to improve the environment and to
			 address the problem of poverty in the United States;
		Whereas millions of travelers and commuters have Lady Bird
			 Johnson to thank for the colorful flowers that line many of our roads, which
			 represent a living, lasting legacy of the woman who guided the Highway
			 Beautification Act of 1965 (23 U.S.C. 131, 135 note, 136, 319) into law;
		Whereas after leaving the White House, Lady Bird Johnson
			 continued to serve the Nation in many ways, including helping to found the
			 National Wildflower Research Center, supporting the Lyndon Baines Johnson
			 Library, and serving on the Board of the National Geographic Society as a
			 trustee emeritus; and
		Whereas, in addition to her service to the Nation, Lady
			 Bird Johnson was a devoted and loving mother to her 2 daughters, Lynda Bird and
			 Luci Baines, as well as her 7 grandchildren and 10 great-grandchildren: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)notes with deep
			 sorrow and solemn mourning the death of Claudia Taylor (Lady Bird)
			 Johnson;
			(2)extends its
			 heartfelt sympathy to Mrs. Johnson’s family;
			(3)honors and, on
			 behalf of the nation, expresses deep appreciation for Lady Bird Johnson’s
			 important service to her country; and
			(4)directs the
			 Secretary of the Senate to transmit a copy of this resolution to the family of
			 Mrs. Johnson.
			
